 

 

Exhibit 10.1

 

Sonus Networks, Inc.

7 Technology Park Drive, Westford, MA 01886

May 13, 2008

 

Mr. Richard N. Nottenburg

 

Dear Richard:

 

I am pleased to provide you in this letter (the “Agreement”) with the terms and
conditions of our offer of employment to you by Sonus Networks, Inc. (the
“Company”).

 

1.             Position.  The Company agrees to employ you as its President and
Chief Executive Officer, with the powers and duties consistent with such
position.  You shall report to the Board of Directors of the Company.  You also
will be appointed as a member of the Board of Directors, subject to re-election
at the 2009 Annual Shareholders Meeting to a three-year term.

 

As a full-time employee of the Company, you will be expected to devote all of
your business time and energies to the business and affairs of the Company,
however, subject to board approval, you may (i) serve as the member of the Board
of Directors of up to two other companies provided that neither competes with
the Company and such service does not substantially interfere with your ability
to serve as the Company’s President and Chief Executive Officer, and
(ii) participate in charitable activities and serve as a member of the Board of
Directors of any charitable entities.

 

2.             Commencement Date/Nature of Relationship.  Your employment shall
commence no later than June 14, 2008 (the “Commencement Date”). Subject to the
severance and other provisions of paragraph 8 below, your employment shall not
be for any specified period of time.  Employment at Sonus Networks, Inc. is “at
will” and either you or the Company may terminate the employment relationship at
any time and for any reason or no reason, subject to the provisions of paragraph
8 below.

 

3.             Compensation. During your employment with the Company, you shall
receive the following compensation:

 

(a)                                  Base Compensation.  Your initial base
salary (“Base Salary”) will be at the annualized rate of $500,000 paid twice
monthly in accordance with the Company’s normal payroll practices.  The Company
will review your Base Salary on an annual basis and such base salary may be
adjusted at the discretion of the Compensation Committee of the Board of
Directors; provided that you may elect to terminate your employment for Good
Reason under Section 8(b)(ii)(C) below if the Compensation Committee reduces
your Base Salary.

 

(b)                                 Target Bonus.  You will be eligible to
participate in the Officer Bonus Program during each year you are employed by
the Company with a target bonus of at least 80% of your then-current annual base
salary (“Target Bonus”).  For 2008, your Target Bonus will be pro-rated for the
number of days in 2008 that you are employed with the Company and your pro rata
Target Bonus for 2008 is guaranteed and payable by March 15, 2009. Specific
objectives for your Target Bonus for 2008 will be agreed upon with the
Compensation Committee of the Board of Directors within the first sixty (60)
days of your employment for 2008 and on or about January 1 of each subsequent
calendar year with respect to an award for such year. Your annual bonus shall be
paid as soon as

 

 

--------------------------------------------------------------------------------


 

 

practicable following the Company’s public disclosure of its financial results
for the applicable bonus year.

 

 

(c)

Stock Option Grants. You will be granted non-qualified options to purchase Sonus
common stock as follows:

 

 

(i)

You will be granted an option to purchase 500,000 shares of common stock under
the Company’s 2007 Stock Plan, subject to the terms of the Plan and the terms of
the Company’s stock option agreement which shall reflect the terms of this
Agreement. The grant date will be on the first 15th day of the month in or
following your Commencement Date or the first business day thereafter if that
day is not a business day. The per share exercise price will be the per share
closing price of the Company’s common stock on the grant date (“2008 Option
Exercise Price”). Subject to the provisions of this Agreement, the option shall
vest and become exercisable as follows: (A) 25% of the shares (125,000 shares)
shall vest on the first anniversary of the Commencement Date and, (B) the
remaining 75% of the shares (375,000 shares) shall vest in equal monthly
increments of 2.0833% of the shares (10,417 shares per month) thereafter through
the fourth anniversary of the Commencement Date;

 

 

 

 

 

(ii)

On January 15, 2009, you will be granted an option to purchase 500,000 shares of
common stock under the Company’s 2007 Stock Plan, subject to your continued
employment on January 15, 2009, the terms of the Plan and the terms of the
Company’s stock option agreement which shall reflect the terms in this
Agreement. The per share exercise price will be the per share closing price of
the Company’s common stock on the date of grant (“2009 Option Exercise Price”).
Subject to the provisions of this Agreement, the option shall vest and become
exercisable as follows: (A) 25% of the shares (125,000 shares) on the first
anniversary of the Commencement Date, (B) the remaining 75% of the shares
(375,000 shares) shall vest in equal monthly increments of 2.0833% of the shares
(10,417 shares per month) thereafter through the fourth anniversary of the
Commencement Date. The obligation to grant this option, or an equivalent value
of an option for stock in the Acquirer, shall survive an Acquisition (as defined
below) and be binding upon an Acquirer.

 

 

 

(d)



Restricted Stock Grants. You will be granted Restricted Shares of the Company’s
common stock, $0.001 par value per share (“Restricted Shares”) as follows:

 

 

(i)

You will be granted 500,000 shares of the Company’s common stock under the
Company’s 2007 Stock Plan, subject to the terms of the Plan and the Company’s
restricted stock agreement, which shall reflect the terms of this Agreement. The
grant date will be on the first 15th day of the month in or following your
Commencement Date or the first business day thereafter if that day is not a
business day. The Restricted Shares shall vest as follows: (A) 25% of the
Restricted Shares (125,000 Restricted Shares) shall vest on the first
anniversary of the Commencement Date and, (B) 75% of the Restricted Shares
(375,000 Restricted Shares) shall vest in six equal increments of 62,500
Restricted Shares semi-annually thereafter through the fourth anniversary of the
Commencement Date;

 

 

 

 

(ii)

On January 15, 2009, you will be granted 500,000 shares of the Company’s common
stock under the Company’s 2007 Stock Plan, subject to your continued employment
on January 15, 2009, the terms of the Plan and the Company’s restricted stock
agreement which shall reflect the terms of this Agreement. The grant date will
be January 15, 2009. The Restricted Shares shall vest as follows: (A) 25% of the
Restricted Shares (125,000 Restricted Shares) shall vest on the

 

 

--------------------------------------------------------------------------------


 

 

 

 

first anniversary of the Commencement Date and, (B) 75% of the Restricted Shares
(375,000 Restricted Shares) shall vest in six equal increments of 62,500
Restricted Shares semi-annually thereafter through the fourth anniversary of the
Commencement Date. The obligation to grant these shares, or an equivalent value
of shares in the Acquirer, shall survive an Acquisition (as defined below) and
be binding upon an Acquirer; and

 

 

 

 

(iii)

You may elect under Section 83(b) of the Internal Revenue Code of 1986, as
amended, to be taxed at the time the Shares are acquired on the grant date
(“Section 83(b) Election”). A Section 83(b) Election must be filed with the
Internal Revenue Service within thirty (30) days of the grant date. If you do
not make a Section 83(b) Election, then you will be obligated to pay to the
Company the amount of any federal, state, local or other taxes of any kind
required by law to be withheld with respect to the vesting of the shares. You
shall satisfy such tax withholding obligations by delivery to the Company, on
each date on which shares vest, such number of shares that vest on such date as
have a fair market value (calculated using the last reported sale price of the
common stock of the Company on the NASDAQ Global Select Market on the trading
date immediately prior to such vesting date) equal to the amount of the
Company’s withholding obligation; provided, however, that the total tax
withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Such delivery of Shares to the Company shall be deemed to
happen automatically, without any action required on your part, and the Company
is hereby authorized to take such actions as are necessary to effect such
delivery of shares to the Company.

 

 

(e)



Performance Stock Grants. In addition to the foregoing equity grants and other
compensation, you will be entitled to the following additional equity
compensation:

 

 

(i)

First Performance Grant. A grant of 250,000 shares of common stock upon the
Company’s achieving, during your employment, certain performance metrics between
January 1, 2010 and December 31, 2012 as agreed by the parties and approved by
the Compensation Committee of the Board of Directors. The 250,000 shares shall
be granted within thirty (30) days of the Company’s reporting of its financial
results for which the performance metrics were achieved and shall be fully
vested on the date of grant. This obligation shall survive any Acquisition and
be binding upon and inure to the benefit of any third party to such Acquisition.

 

 

 

 

(ii)

Second Performance Grant. An additional grant of 250,000 shares of common stock
upon the Company’s achieving, during your employment, certain incremental
performance metrics between January 1, 2010 and December 31, 2012 as agreed by
the parties and approved by the Compensation Committee of the Board of
Directors. The 250,000 shares shall be granted within thirty (30) days of the
Company’s reporting of its financial results for which the performance metrics
were achieved and shall be fully vested on the date of grant. This obligation
shall survive any Acquisition and be binding upon and inure to the benefit of
any third party to such Acquisition.

 

 

(f)





Acquisition. Each of the option and restricted stock agreements shall contain a
provision whereby the Company agrees, and the Company does hereby agree that, in
the event of an Acquisition, (i) 100% of all unvested options granted to you
hereunder at any time to purchase the Company’s common stock shall accelerate
and all such options shall immediately become vested and exercisable for the
shorter of five (5) years from the

 

 

--------------------------------------------------------------------------------


 

 

 

 

Acquisition or the original remaining life of the option(s), and (ii) 100% of
all Restricted Shares granted to you hereunder at any time shall (A) accelerate;
and (B) become fully vested; and (C) any and all restrictions on such Restricted
Shares shall be terminated and any and all legends shall be removed.

 

4.             Employment Eligibility.  In compliance with the Immigration
Reform and Control Act of 1986, you are required to establish your identity and
employment eligibility.  Therefore, on your first day of employment you will be
required to fill out an Employment Verification Form and present documents in
accordance with this form.

 

5.             Benefits.  During your employment with the Company, you shall be
entitled to the following benefits:

 

 

(a)

 

The Company shall reimburse you for your relocation costs incurred within 12
months of your Commencement Date, including moving expenses, temporary living
and travel expenses and any related expenses up to $25,000. You agree to submit
receipts supporting all of your relocation expenses;

 

 

 

 

 

(b)

 

You shall be entitled to four (4) weeks of vacation per year ratable for 2008
based on your Commencement Date. Unused vacation may be carried over each year
during your employment or paid to you upon termination consistent with Company
policy and limitations;

 

 

 

 

 

(c)

 

You will be eligible to participate as an employee of the Company in all benefit
plans and fringe benefits and perquisites generally provided employees of the
Company in accordance with Company policy, currently including group health,
life and dental insurance, 401K program and equity incentive plans. The Company
retains the right to change, add or cease any particular benefit for its
employees; and

 

 

 

 

 

(d)

 

The Company shall reimburse you for all travel, business development, meals,
entertainment and other expenses incurred by you in connection with the
performance of your duties and obligations on behalf of the Company. You shall
comply with such limitations and reporting requirements with respect to expenses
as may be established by the Company from time to time and shall promptly
provide all appropriate and requested documentation in connection with such
expenses.

 

6.             Confidentiality.  The Company considers the protection of its
confidential information, proprietary materials and goodwill to be very
important.  Therefore, as a condition of your employment and the stock option
and restricted stock grants described above, you and the Company will become
parties to a Non-competition and Confidentiality Agreement.  Two copies of this
agreement are sent with this offer letter. Both copies must be signed and
returned to the Company prior to the Commencement Date.

 

7.             Indemnity.  As an executive of the Company, you will enter into
an Indemnity Agreement with the Company.  Two copies of this agreement are sent
with this offer letter.  Both copies must be signed and returned to the Company
upon your employment.

 

8.             Termination and Eligibility for Severance.   You shall be
eligible to receive the termination and severance benefits as set forth in this
paragraph 8. You shall not be eligible to receive the severance payments and
benefits described in this Section in the event that your employment is
terminated by the Company for Cause (as defined below) or you resign from
employment other than for Good Reason (as defined below).

 

 

(a)




 

In the event the Company terminates your employment for any reason other than
Cause (as defined below) or your employment terminates due to your death or
disability or you terminate your employment for Good Reason (as defined below),
and subject to your full

 

 

--------------------------------------------------------------------------------


 

 

execution without revocation of a comprehensive severance agreement and release
of claims against the Company in a form and scope acceptable to the Company, you
(or your estate or your successors and assigns, as the case may be) will be
eligible to receive the following severance and related post-termination
benefits:

 

(i)                                     a lump sum payment equal to one and one
half (1.5) times your then annual base salary payable at the time of
termination;

 

(ii)                                  One and one half (1.5) times your then
Target Bonus payable in a lump sum at the time of termination, unless the
termination follows an Acquisition in which case you will receive two and a half
(2.5) times your then Target Bonus;

 

(iii)                               health benefits continuation at the
company’s expense for the 18 month period following the termination of your
employment;

 

(iv)                              any allowable unreimbursed expenses and any
accrued but unused vacation pay;

 

(v)                                 any stock options granted to you by the
Company that are unvested as of the termination date and would vest over the
twenty four (24) months following your termination will accelerate and
immediately vest upon termination in accordance with the terms of the applicable
stock option agreements; provided that, if your termination under this
Section 8(a) occurs prior to January 15, 2009, then any unvested options at that
time will fully accelerate and immediately vest.  Your stock options, upon
vesting, will remain outstanding and exercisable for the shorter of five
(5) years from your separation date or the original remaining life of the
option(s); and

 

(vi)                              any Restricted Shares granted to you by the
Company that are unvested as of the termination date will accelerate and
immediately vest upon termination in accordance with the terms of the applicable
Restricted Stock agreements,  and any and all restrictions on such Restricted
Shares shall be terminated and any and all legends shall be removed so that the
shares be and are freely marketable.

 

(b)           Definitions

 

(i)                                     An “Acquisition” as used in this
Agreement shall mean any of the following: (A) any “person,” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company or its Affiliates), is or
becomes the “beneficial owner” (as defined in Rule 1 3d-3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or you) representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or (B) in
the event that the individuals who at the beginning of the Term constitute the
Board of Directors, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the Board then still in office who either were members of
the Board at the beginning of the Term or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof; or (C) the consummation of a merger or consolidation of the
Company with or the sale of the Company to any other entity and, in connection
with such merger, consolidation or sale; individuals who

 

 

--------------------------------------------------------------------------------


 

 

constitute the Board immediately prior to the time any agreement to effect such
merger or consolidation is entered into fail for any reason to constitute at
least a majority of the board of directors of the surviving or acquiring
corporation following the consummation of such merger, consolidation or sale;
(D) the stockholders of the Company approve a plan of complete liquidation of
the Company; (E) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets to an entity not controlled by
the Company.

 

(ii)                                  “Good Reason” means (A)  a material breach
of this Agreement by the Company, which breach is not cured by the Company
within fifteen (15) days following written notice thereof from you; provided,
however, that the Company may only utilize its cure right two times hereunder;
(B) the relocation of the Company’s headquarters such that the distance from
your residence to the Company’s headquarters is increased by more than forty
(40) miles from the Company’s current headquarters in Westford, Massachusetts;
(C) a reduction in your annual Base Salary set forth above; (D) the assignment
to you of a lower position in the organization in terms of your title,
responsibility, authority or status unless agreed to in writing by you;  or
(E) your ceasing to be a member of the Company’s Board of Directors for any
reason other than your death,  disability, termination for Cause hereunder,
resignation as an employee or director, refusal to stand for re-election to the
Board of Directors or the failure to be elected by the stockholders after being
nominated and recommended by the Board of Directors.

 

(iii)                                     “Cause” means (A) gross negligence or
willful misconduct by you that has a material adverse effect on the Company and
(1) continues after the Company has provided you with thirty (30) days prior
written notice of the gross negligence or willful misconduct, or (2) cannot be
remedied or cured, (B)  your conviction of a non-vehicular misdemeanor or felony
relating to your duties while employed at the Company, or (C) a willful and
material violation of any written agreement between you and the Company,
including, without limitation, this Agreement and the Noncompetition and
Confidentiality Agreement that you fail to remedy within thirty (30) days
following written notice from the Company.

 

(c)                                  Tax Implications of Termination. Subject to
this Section 8(d), any payments or benefits under Section 8 shall begin only
upon the date of a “separation from service” as defined under Section 409A which
occurs or after the date of termination under this Section 8. The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to you under Section 8:

 


(I)                                     IT IS INTENDED THAT EACH INSTALLMENT OF
THE PAYMENTS AND BENEFITS PROVIDED UNDER SECTION 8 SHALL BE TREATED AS A
SEPARATE “PAYMENT” FOR PURPOSES OF SECTION 409A OF THE U.S. INTERNAL REVENUE
CODE OF 1986, AS AMENDED, AND THE GUIDANCE ISSUED THEREUNDER (“SECTION 409A”). 
NEITHER THE COMPANY NOR YOU SHALL HAVE THE RIGHT TO ACCELERATE OR DEFER THE
DELIVERY OF ANY SUCH PAYMENTS OR BENEFITS EXCEPT TO THE EXTENT SPECIFICALLY
PERMITTED OR REQUIRED BY SECTION 409A;


 


(II)                                  IF, AS OF THE DATE YOUR “SEPARATION FROM
SERVICE” WITH THE COMPANY, YOU ARE NOT A “SPECIFIED EMPLOYEE” (EACH WITHIN THE
MEANING OF SECTION 409A), THEN EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS
SHALL BE MADE ON THE DATES AND TERMS SET FORTH IN SECTION 8; AND


 


(III)                               IF, AS OF THE DATE OF YOUR “SEPARATION FROM
SERVICE” WITH THE COMPANY, YOU ARE A “SPECIFIED EMPLOYEE” (EACH, FOR PURPOSES OF
THIS AGREEMENT, WITHIN THE MEANING OF SECTION 409A), THEN:


 


 

--------------------------------------------------------------------------------



 


 


(A) EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 8 THAT, IN
ACCORDANCE WITH THE DATES AND TERMS SET FORTH HEREIN, WILL IN ALL CIRCUMSTANCES,
REGARDLESS OF WHEN THE SEPARATION FROM SERVICE OCCURS, BE PAID WITHIN THE
SHORT-TERM DEFERRAL PERIOD (AS HEREINAFTER DEFINED) SHALL BE TREATED AS A
SHORT-TERM DEFERRAL WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.409A-1(B)(4) TO THE MAXIMUM EXTENT PERMISSIBLE UNDER SECTION 409A. 
FOR PURPOSES OF THIS AGREEMENT, THE “SHORT-TERM DEFERRAL PERIOD” MEANS THE
PERIOD ENDING ON THE LATER OF THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END
OF THE TAX YEAR IN WHICH YOUR SEPARATION FROM SERVICE OCCURS AND THE 15TH DAY OF
THE THIRD MONTH FOLLOWING THE END OF THE COMPANY’S TAX YEAR IN WHICH YOUR
SEPARATION FROM SERVICE OCCURS; AND


 


(B) EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 8 THAT IS
NOT PAID WITHIN THE SHORT-TERM DEFERRAL PERIOD AND THAT WOULD, ABSENT THIS
SUBSECTION, BE PAID WITHIN THE SIX-MONTH PERIOD FOLLOWING YOUR “SEPARATION FROM
SERVICE” WITH THE COMPANY SHALL NOT BE PAID UNTIL THE DATE THAT IS SIX MONTHS
AND ONE DAY AFTER SUCH SEPARATION FROM SERVICE (OR, IF EARLIER, YOUR DEATH),
WITH ANY SUCH INSTALLMENTS THAT ARE REQUIRED TO BE DELAYED BEING ACCUMULATED
DURING THE SIX-MONTH PERIOD AND PAID IN A LUMP SUM ON THE DATE THAT IS SIX
MONTHS AND ONE DAY FOLLOWING YOUR SEPARATION FROM SERVICE AND ANY SUBSEQUENT
INSTALLMENTS, IF ANY, BEING PAID IN ACCORDANCE WITH THE DATES AND TERMS SET
FORTH HEREIN; PROVIDED, HOWEVER, THAT THE PRECEDING PROVISIONS OF THIS SENTENCE
SHALL NOT APPLY TO ANY INSTALLMENT OF PAYMENTS IF AND TO THE MAXIMUM EXTENT THAT
THAT SUCH INSTALLMENT IS DEEMED TO BE PAID UNDER A SEPARATION PAY PLAN THAT DOES
NOT PROVIDE FOR A DEFERRAL OF COMPENSATION BY REASON OF THE APPLICATION OF
TREASURY REGULATION 1.409A-1(B)(9)(III) (RELATING TO SEPARATION PAY UPON AN
INVOLUNTARY SEPARATION FROM SERVICE).  ANY INSTALLMENTS THAT QUALIFY FOR THE
EXCEPTION UNDER TREASURY REGULATION SECTION 1.409A-1(B)(9)(III) MUST BE PAID NO
LATER THAN THE LAST DAY OF THE SECOND TAXABLE YEAR OF FOLLOWING THE TAXABLE YEAR
OF IN WHICH YOUR SEPARATION FROM SERVICE OCCURS.


 


9.             SECTION 409A OF THE CODE.   THIS AGREEMENT IS INTENDED TO COMPLY
WITH THE PROVISIONS OF SECTION 409A AND THE AGREEMENT SHALL, TO THE EXTENT
PRACTICABLE, BE CONSTRUED IN ACCORDANCE THEREWITH.  TERMS DEFINED IN THE
AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS UNDER SECTION 409A IF AND TO
THE EXTENT REQUIRED IN ORDER TO COMPLY WITH SECTION 409A.  NOTWITHSTANDING THE
FOREGOING, TO THE EXTENT THAT THE AGREEMENT OR ANY PAYMENT OR BENEFIT HEREUNDER
SHALL BE DEEMED NOT TO COMPLY WITH SECTION 409A, THEN NEITHER THE COMPANY, THE
BOARD OF DIRECTORS NOR ITS OR THEIR DESIGNEES OR AGENTS SHALL BE LIABLE TO YOU
OR ANY OTHER PERSON FOR ANY ACTIONS, DECISIONS OR DETERMINATIONS MADE IN GOOD
FAITH.


 


10.           NO MITIGATION.  THE PARTIES HERETO AGREE THAT YOU SHALL NOT BE
REQUIRED TO MITIGATE DAMAGES IN RESPECT OF ANY TERMINATION BENEFIT OR PAYMENT
DUE UNDER THIS AGREEMENT, NOR SHALL ANY SUCH BENEFIT OR PAYMENT BE OFFSET BY ANY
FUTURE COMPENSATION OR INCOME RECEIVED BY YOU FROM ANY OTHER SOURCE.


 

11.           Provision of Benefits.  Should the continuation of any benefits to
be provided to you following the termination of your employment hereunder be
unavailable under the Company’s benefit plans for any reason, the Company shall
pay for you to receive such benefits under substantially similar plans from
similar third party providers.

 

12.           Other Agreements.  You represent and warrant to the Company that
you are not bound by any agreement with a previous employer or other party which
you would in any way violate by accepting employment with the Company or
performing your duties as an employee of the Company.  You further represent and
warrant that, in the performance of your duties with the Company, you will not
utilize or disclose any confidential information in breach of an agreement with
a previous employer or any other party.

 

 

--------------------------------------------------------------------------------


 

 

13.           Assignment.  This Agreement is personal in nature and neither of
the parties hereto shall, without the written consent of the other, assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all of the promises, covenants, duties and obligations of the
Company hereunder.

 

14.           General.

 

(a)          Entire Agreement; Modification. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof, and the parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement that are not set forth otherwise herein.  This
Agreement supersedes any and all prior agreements, written or oral, between you
and the Company.  No modification of this Agreement shall be valid unless made
in writing and signed by the parties hereto.

 

(b)         Severable Provisions.  This provisions of this Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions of the
Agreement shall nevertheless be binding and enforceable.  Notwithstanding the
foregoing, if there are any conflicts between the terms of this Agreement and
the terms of any Plan document referred to in this Agreement, then the terms of
this Agreement shall govern and control.  Except as modified hereby, the
Agreement shall remain unmodified and in full force and effect.

 

(c)          Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to the conflict of laws provisions hereof.

 

(d)         Arbitration.

 


(I)                                     ANY CONTROVERSY, DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH HEREOF WHICH CANNOT
BE SETTLED BY MUTUAL AGREEMENT WILL BE FINALLY SETTLED BY BINDING ARBITRATION IN
NEW YORK, NEW YORK, UNDER THE JURISDICTION OF THE AMERICAN ARBITRATION
ASSOCIATION, BEFORE A SINGLE ARBITRATOR APPOINTED IN ACCORDANCE WITH THE
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, MODIFIED ONLY AS
HEREIN EXPRESSLY PROVIDED.  THE ARBITRATOR MAY ENTER A DEFAULT DECISION AGAINST
ANY PARTY WHO FAILS TO PARTICIPATE IN THE ARBITRATION PROCEEDINGS.


 


(II)                                  THE DECISION OF THE ARBITRATOR ON THE
POINTS IN DISPUTE WILL BE FINAL, NON-APPEALABLE AND BINDING, AND JUDGMENT ON THE
AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.


 


(III)                               EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL THE FEES AND EXPENSES OF THE ARBITRATOR WILL BE BORNE BY THE
COMPANY, AND EACH PARTY WILL BEAR THE FEES AND EXPENSES OF ITS OWN ATTORNEY.


 


(IV)                              THE PARTIES AGREE THAT THIS SECTION 14(D) HAS
BEEN INCLUDED TO RAPIDLY AND INEXPENSIVELY RESOLVE ANY DISPUTES BETWEEN THEM
WITH RESPECT TO THIS AGREEMENT, AND THAT THIS SECTION 14(D) WILL BE GROUNDS FOR
DISMISSAL OF ANY COURT ACTION COMMENCED BY EITHER PARTY WITH RESPECT TO THIS
AGREEMENT, OTHER THAN POST-ARBITRATION ACTIONS SEEKING TO ENFORCE AN ARBITRATION
AWARD OR ACTIONS SEEKING AN INJUNCTION OR TEMPORARY RESTRAINING ORDER. IN THE
EVENT THAT ANY COURT DETERMINES THAT THIS ARBITRATION PROCEDURE IS NOT BINDING,
OR OTHERWISE ALLOWS ANY LITIGATION REGARDING A DISPUTE, CLAIM, OR CONTROVERSY
COVERED BY THIS AGREEMENT TO PROCEED, THE PARTIES HERETO HEREBY WAIVE ANY AND
ALL RIGHT TO A TRIAL BY JURY IN OR WITH RESPECT TO SUCH LITIGATION.


 


 

--------------------------------------------------------------------------------



 


 


(V)                                 THE PARTIES WILL KEEP CONFIDENTIAL, AND WILL
NOT DISCLOSE TO ANY PERSON, EXCEPT AS MAY BE REQUIRED BY LAW, THE EXISTENCE OF
ANY CONTROVERSY HEREUNDER, THE REFERRAL OF ANY SUCH CONTROVERSY TO ARBITRATION
OR THE STATUS OR RESOLUTION THEREOF


 

(e)          Notices.  All notices shall be in writing and shall be delivered
personally (including by courier), sent by facsimile transmission (with
appropriate documented receipt thereof), by overnight receipted courier service
(such as UPS or FedEx) or sent by certified, registered or express mail, postage
prepaid, to the Company at the following address:  General Counsel, Sonus
Networks, Inc., 7 Technology Park Drive, Westford, MA 01886, and to you at the
following address:  71 Ettl Circle, Princeton, NJ 08540 with a copy to Sack &
Sack, 110 East 59th Street, 19th Floor, New York, NY 10022, Attn:  Jonathan S.
Sack, Esq.  Any such notice shall be deemed given when so delivered personally,
or if sent by facsimile transmission, when transmitted, or, if by certified,
registered or express mail, postage prepaid mailed, forty-eight (48) hours after
the date of deposit in the mail.  Any party may, by notice given in accordance
with this paragraph to the other party, designate another address or person for
receipt of notices hereunder.

 

(f)            Counterparts.  This Agreement may be executed in more than one
counterpart, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by May 16, 2008.  Please send your letter
to the company, or via e-mail to hahmed@sonusnet.com which execution will
evidence your agreement with the terms and conditions set forth herein and
therein.  We are enthusiastic about your joining us, and believe that our
technical and business goals will provide every opportunity for you to achieve
your personal and professional objectives.

 

I am looking forward to your joining the team to help us take Sonus to the next
level.

 

Very truly yours,

 

/s/ Hassan Ahmed

 

Hassan Ahmed

Chairman of the Board of Directors

 

 

 

 

 

Accepted by:

 

 

 

 

 

 

 

/s/ Richard N. Nottenburg

 

May 16, 2008

 

Richard N. Nottenburg

 

Date

 

 

 

 

--------------------------------------------------------------------------------